Citation Nr: 9906956	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of both 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to November 
1972.

This case came before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, in November 
1996 that denied the claimed benefits.


REMAND

The veteran maintains that he was treated for shoulder 
problems within six months of his retirement from the 
military in November 1972.  The veteran stated during his 
hearing testimony in September 1997 that he saw a Dr. 
Walgreen at the St. Paul Medical Center in Dallas, Texas, 
although the evidence currently of record does not reflect 
this treatment.  There is no indication in the record that 
the RO attempted to obtain records of this treatment.  

In the circumstances of this case we find that VA has been 
put on notice that relevant evidence exists, or could be 
obtained, which if true, would make the veteran's claim 
plausible, thereby triggering VA's obligation under 
38 U.S.C.A. § 5103 (a) to advise the claimant of the evidence 
needed to complete his application.  See Robinette v. Brown, 
8 Vet.App. 69, 80 (1995).  Accordingly, the veteran should be 
advised of what is necessary to complete his application.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inform him of his right to contact Dr. 
Walgreen and obtain from him documentary 
evidence concerning the treatment of 
shoulder disability following the 
veteran's separation from service in 
1972.  Any such documents received should 
be associated with the claims folder.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


